Citation Nr: 0507716	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  94-35 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected dermatophytosis of the hands and feet, 
currently evaluated as ten (10) percent disabling.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.    

This appeal comes before the Board of Veterans' Appeals 
(Board) for appellate adjudication following completion of 
the Board's June 2004 remand directives to the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs.   

The claim and procedural history related to dermatophytosis 
is extensive, and is summarized briefly as follows.  Service 
connection for dermatophytosis of the hands and feet was 
established in a November 1971 rating decision, with an 
initial noncompensable rating assignment since August 20, 
1971.  

The veteran sought to obtain a compensable rating numerous 
times since then.  The Board denied compensable disability 
evaluations for the service-connected skin disability in May 
1988 and in July 1991.

This appeal arises from the May 1993 rating decision that 
continued a noncompensable evaluation for the service-
connected skin disability.  The Board remanded the case to 
the RO in April 1997 and again in August 1997.  A September 
1998 rating decision assigned a 10 percent disability 
evaluation, effective from December 1992.  The veteran 
disagreed with the 10 percent disability evaluation.  The 
evaluation to be assigned for the service-connected skin 
disability remains before the Board on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

Subsequently, the Board twice denied a higher evaluation, in 
December 1999 and May 2002 decisions.  The United States 
Court of Veterans Claims (hereinafter, "Court," formerly 
named the United States Court of Veterans Appeals) vacated 
the Board's 1999 and 2002 decisions (as to the 1999 Board 
decision, only to the extent that it pertained to the 
dermatophytosis claim) by Orders dated on July 13, 2000 and 
June 16, 2003, and remanded the matter for readjudication.  
Generally speaking, the Court's rulings were based upon its 
determination that the Board did not adequately discuss the 
reasons and bases for denial of a schedular rating higher 
than 10 percent for dermatophytosis of the hands and feet.  
In June 2004, the Board ordered additional evidentiary 
development, which was completed.  The claim is again before 
the Board for appellate adjudication.   


FINDINGS OF FACT

1.  Service-connected dermatophytosis of the hands and feet 
is not manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement.  

2.  Service-connected dermatophytosis of the hands and feet 
does not affect 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  


CONCLUSION OF LAW

Schedular criteria for a disability evaluation higher than 10 
percent have not been met for service-connected 
dermatophytosis of the hands and feet.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806 
and 7813 (2001) (effective before August 30, 2002) and (2004) 
(effective on August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2004).  Separate rating codes identify various disabilities.  
Id.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases or injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The 
basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2004).  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equipoise (in equal balance), 
the claim is allowed.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

In cases where the veteran files an appeal of the initial 
rating assigned following establishment of service connection 
for a disability, the disability can be assigned different 
disability ratings ("staged" ratings) as the evidence 
warrants.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  However, in general, where, as here, the claim 
presented is one for an increased rating for a disability for 
which service connection was established years before, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    

The veteran essentially is seeking a disability evaluation 
higher than 10 percent for dermatophytosis of the hands and 
feet.  As noted above, the 10 percent rating was assigned in 
1998, effective December 1992.  Rating criteria for skin 
disorders were amended in 2002, effective on August 30, 2002 
(see 67 Fed. Reg. 49,590-49,599 (July 31, 2002)) - thus, it 
is apparent that the 10 percent rating was based upon 
diagnostic criteria in effect prior to 2002.  As such, the 
Board discusses below both old and new skin disorder criteria 
bearing in mind that an increased rating could be warranted 
under the new criteria with the date of effectiveness of the 
increase limited to the effective date of the amendment, if 
the evidence supports such a determination.  See 38 U.S.C.A. 
§ 5110(g) (West 2002) ("where compensation . . . is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue.").

Prior to August 30, 2002, skin disorders (other than scars) 
were rated under 38 C.F.R. § 4.118, Diagnostic Codes 7806 
through 7819 (2001).  Among these, Diagnostic Codes 7806 
(eczema) and 7813 (dermatophytosis) are relevant to this 
claim.  These two skin disorders were evaluated depending 
upon their location on the body, extent of areas affected, 
and extent to which they were repugnant or otherwise 
disabling.  Under old Diagnostic Codes 7806 and 7813, a 10 
percent rating was assigned for eczema or dermatophytosis 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating was 
assigned for eczema or dermatophytosis with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating required ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant appearance or 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7813 (2001).

Effective on August 30, 2002, 38 C.F.R. § 4.118, Diagnostic 
Code 7806 evaluates eczema or dermatitis.  A 10 percent 
rating is provided for dermatitis or eczema that affects at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; that requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent rating 
is provided for pathology that is 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; that requires systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  With more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; where constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during the past 
12-month period, a 60 percent rating is assigned.

New Diagnostic Code 7813, effective on August 30, 2002, 
evaluates dermatophytosis.  A note to the revised Diagnostic 
Code 7813 states that dermatophytosis should be rated 
depending upon the predominant disability, which, for the 
purposes of this claim, could be dermatitis or eczema.  The 
revised criteria further provide that if the disorder covers 
an area of at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas is affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, a 
10 percent rating is warranted.  A 30 percent rating requires 
that 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas be affected, or; that systemic therapy such 
as corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
maximum rating of 60 percent under the revised criteria is 
warranted where an area of more than 40 percent of the entire 
body or more than 40 percent of exposed areas is affected, 
or; where constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past twelve-month period. 

II.  Evidence and Analysis

Schedular Evaluation

As discussed earlier, service connection for dermatophytosis 
of the hands and feet has been in effect since August 1971.  
The first assignment of a compensable (10 percent) rating 
therefor was in a September 1998 rating decision, effective 
on December 29, 1992, based upon diagnostic criteria then in 
effect.  As such, this case is one for which Francisco 
principles apply.  This means that, while the Board considers 
the veteran's medical history related to skin disorders, the 
primary focus of the Board's analysis is on the extent of the 
disability presented by the skin disorder in connection with 
the current claim, that is, from the early 1990s forward.     

Evidence of record pertinent to dermatophytosis includes VA 
medical center outpatient treatment records dated in from the 
early 1990s forward, which document various dermatological 
diagnoses, including of hyperpigmented macules on arms, of 
unknown etiology; pruritic, pigmented (red) papules on upper 
arms and right chest area; non-specific dermatoses; pruritic 
dermatosis; non-specific dermatitis; tinea pedis of the feet; 
and possible psoriasis.  The veteran complained of a history 
of recurrent eruptions affecting various part of the body - 
including the hands, chest, arms, and feet.  He reportedly 
used topical medications.

A December 1991 tissue biopsy of the upper left arm resulted 
in a diagnosis of hyperpigmentation determined to be 
consistent with lentigo.  Also noted is a diagnosis of 
superficial and deep perivascular dermatitis with focal 
epidermal spongiosis based upon an October 1992 biopsy of 
tissue from the right chest area.  Apparently, no specific 
cause was determined following the latter biopsy, as the 
records indicate that differential diagnosis, histologically, 
includes drug eruption, dermatophytosis, arthropod reaction, 
cutaneous larva migrans, and polymorphous light reaction; 
also, it was noted that contact dermatitis or nummular eczema 
may be the cause.  See VA medical records.       

The veteran also had VA compensation and pension (C&P) 
dermatological examinations performed in connection with his 
claim.  The June 1998 examination report, prepared after a 
review of the claims folder, specifically notes that there is 
no mention of macules after 1993 (referring to prior 
biopsies) and that recent VA medical findings (in January 
1998) included previous diagnosis by biopsy of non-specific 
dermatitis and possible psoriasis.  Also noted are the 
veteran's complaints of rash on the feet since 1967, which 
progressed to the hands, and, within the past decade, to 
several toenails; and blisters on the feet and hands, itchy 
and peeling, with symptoms worse during warm weather.  The 
veteran has used various topical ointments.  

Objective findings in June 1998 included multiple tapioca 
vesicles over the left fifth dorsal finger associated with 
erythema and scale; diffuse, fine white scale on the feet 
with pigmentation of the soles; and lysis of the nail on the 
large and fifth toenails, with early discoloration and 
increased subungual debris.  The examiner diagnosed the 
veteran with dermatophytosis of the feet with onychomycosis 
of several toenails, with involvement of the toenails 
constituting an increase in severity of the dermatophytosis; 
dyshidrosis of the hands and feet; and history of 
post-inflammatory hyperpigmentation, resolved.  The examiner 
specifically stated that no other physical findings were 
noted during the examination, that the diagnosed problems 
resulting from the December 1991 biopsy (biopsy read as 
lentigo, but clinically interpreted to be post-inflammatory 
hyperpigmentation of unknown cause) were resolved, and that 
those resulting from the October 1992 biopsy, which likely 
had been eczematous dermatitis, also were resolved.          

The record includes a May 2001 "general medical 
examination" report, not specific to the skin disorder claim 
at issue.  It does note, however, the veteran's reported 
history of pruritic skin rash and bumps on his head and palms 
of his hands.  He reportedly had a prescription cream (not 
identified) for rash on the head.  The examiner did observe 
that there was evidence that the veteran had scratched his 
arms recently, noting that there were "pruritic whealed 
stretch marks."  

The record further indicates that in late 2001, the veteran 
reportedly indicated that did not want to undergo further 
examination due to heart problems.  He reportedly requested 
that the May 2001 examination findings be used for rating his 
skin disorder claim.  (Entitlement to nonservice-connected 
pension was granted effective December 29, 2000, based upon 
cardiovascular problems, to include coronary artery disease, 
status post bypass and percutaneous transluminal coronary 
angioplasty, peripheral vascular disease, and hypertension.  
See September 2001 rating decision.)  Any argument that the 
veteran was not made aware of the negative consequences or 
ramifications of foregoing further examination (see counsel's 
argument in the June 2003 Joint Motion for Remand filed with 
the Court) are abrogated by subsequent development - notably 
further C&P medical examination and extensive discussion of 
treatment history during active flare-ups as discussed in the 
September 2004 report.  See discussion below.    


It also is noted that the record includes a "Report of 
Contact" with the veteran in July 2001.  At that time, the 
veteran stated that he had received no private medical 
treatment for skin problems, and that additional relevant 
records would be found only at the Birmingham, Alabama, VA 
medical center.  The most recent group of medical treatment 
records in the claims folder are the Birmingham facility 
records dated through late 2001.  They do not note that the 
veteran reported recent skin eruptions or flare-ups; nor do 
they list a dermatological condition as an ongoing, active 
problem among list of "current" medical conditions.  In 
fact, a September 2001 record specifically states: "No skin 
lesions of note."
 
The most current C&P dermatological examination was conducted 
in September 2004.  The examination report was prepared 
following a review of the veteran's medical history as 
documented in the claims folder and VA computer records of 
all dermatology-related visits since August 2003, noting that 
the veteran sought no dermatologic care between mid-2001 and 
August 2003.  It provides that, in August 2003, the veteran 
complained of a light spot on the glans penis, diagnosed as 
vitiligo, and itchy rash on the groin, diagnosed as 
intertrigo, and treated with hydrocortisone and clotrimazole.  
He also complained of long toenails, but voiced no complaints 
about rash on the hands or feet.  By November 2003, 
intertrigo had cleared up, but the vitiligo did not improve 
with treatment and was again diagnosed.  Treatment was given 
for verruca vulgaris of the left palm (liquid nitrogen).  At 
that time, there was no hand or foot rash.  In January 2004, 
the veteran was treated for warts and began protopic for 
vertiligo.  Retin-A was given for ingrown hairs in the beard 
area.  No hand or foot rash was shown.  In August 2004, the 
veteran had additional treatment for vitiligo and warts, and 
was diagnosed with folliculitis in the beard area along with 
seborrheic dermatitis of the scalp, treated with selenium 
sulfide, clindamycin solution.  There was no hand or foot 
rash.  During the September 2004 examination, the veteran 
provided a history of recurrent, itchy flare-ups in the 
hands, groin, and feet, including bumps between the toes, 
with the symptoms particularly problematic with respect to 
the feet.  Flare-ups occur yearly, particularly during 
springtime, and the groin rash occurs "on and off."  Relief 
is usually provided with topical medication.                       
    
Upon physical examination in September 2004, the VA physician 
noted that the hands show a two and one-half millimeter 
verrucous papules only on the left palm.  There are no 
vesicles or scale on the palms.  As for the feet, the soles 
exhibited mild, diffuse, fine white scale, more on the left 
than on the right.  There are thickened and yellowed 
dystrophic nails with subungual debris on the first and fifth 
toes.  As for the groin, there are mildly hyperpigmented and 
lichenified bilateral patches with some maceration.  The 
glans penis is diffusely hypo- to de-pigmented.  Finally, 
there is no scale or erythema on the scalp, nor scale, 
erythema, or pustules along the beard area.  

The VA examiner diagnosed the veteran with history of 
dyshydrosis (not shown during the examination); history of 
tinea pedis (not shown during the examination); probable 
onychomycosis (fungal infection of the nails of the feet, 
possibly an extension of dermatophyte infection from the 
foot); intertrigo of the groin area (possibly related to 
fungal infection in feet); and vitiligo (autoimmune 
phenomenon of depigmentation not related to dermatophytosis); 
and history of folliculitis, 
well-controlled with medication and apparently not active at 
the time of the examination.  In conclusion, the examiner 
stated that approximately 5 percent of the body skin is 
affected by the dermatological symptoms.     

Under old Diagnostic Codes 7806 and 7813, a 30 percent rating 
was assigned for eczema or dermatophytosis with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  The evidence dated from the early 1990s 
forward does show recurrent, intermittent rashes and 
eruptions on the hands, feet, and groin primarily.  However, 
no constant exudation or itching, extensive lesions, or 
marked disfigurement has been shown during this period.  
Concerning the question of disfigurement, the Board 
acknowledges that that symptoms on the hands, in particular, 
could cause embarrassment during eruptions, as hands 
typically are prominently displayed (unlike other sites of 
eruptions such as the feet or groin area).  Nonetheless, 
given that the symptoms on the hands are intermittent and 
admittedly not nearly as frequent or as bothersome as those 
on the feet (which generally remain covered by shoes or 
socks), the Board finds that the evidence does not indicate 
marked disfigurement of the hands.  The veteran's attorney 
argued, in March 2004, that references to hypo and hyper 
pigmentation of the upper arms support a finding s "marked 
disfigurement" - apparently on the basis that such skin 
color changes should be considered "markedly disfiguring" 
per se.  These findings have never been described as markedly 
disfiguring; they have not even been described as significant 
or extensive.  In addition, it is notable that the upper arms 
are an area of the body that may normally remain covered 
without causing comment.  Overall, given that a mere 5 
percent of the total body skin was noted to have been 
affected, the evidence hardly would support a conclusion that 
the veteran is markedly disfigured due to the flare-ups on 
various parts of his body.  Further, while the veteran's 
complaints over the years consistently documented itching and 
burning during flare-ups, the flare-ups themselves are not 
constant or nearly constant.  In fact, the veteran recently 
stated that the symptoms generally appear annually, although 
they reportedly are particularly bothersome when the feet are 
affected during warmer weather.  

As for evaluation under new Diagnostic Code 7806 (eczema or 
dermatitis), the next higher schedular rating of 30 percent 
requires evidence that the condition affects 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or; that requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Here, the evidence indicates that only 
5 percent of the body skin is affected - a mere fraction of 
the required minimum of 20 percent of affected body skin.  
(In fact, recent evidence documenting symptoms on 5 percent 
of body skin is at the minimum level required even for a 10 
percent rating under new Diagnostic Code 7806, which requires 
5-20 percent of the body affected.)  Nor does the evidence 
show that the veteran required therapy with corticosteroids 
or immunosuppressive drugs at all, much less for a minimum 
duration of six weeks during the past year.  Treatment, for 
the most part, consisted of the use of various topical 
ointments over the years on an as-needed basis, admittedly 
with good results.       

Finally, as for new Diagnostic Code 7813 (dermatophytosis), 
the next higher rating of 30 percent rating requires, again, 
symptoms affecting 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas, or evidence of systemic 
therapy for a minimum of six weeks, but not constantly, 
during the past year.  As discussed earlier, the evidence 
does not meet these criteria.    

On a related matter, the Board addresses old and new 
Diagnostic Code 7816 (psoriasis), as older VA medical 
records, as discussed above, refers to a diagnosis of 
possible psoriasis.  Aside from the fact the diagnosis 
apparently was provisional ("possible") and not definite, 
old Diagnostic Code 7816 essentially evaluates psoriasis on 
same criteria as that for old Diagnostic Codes 7806 (eczema) 
and 7813 (dermatophytosis), discussed above.  New Diagnostic 
Code 7816 also evaluates psoriasis, but based upon the exact 
same criteria as that for new Diagnostic Code 7806 
(dermatitis or eczema), discussed above.  Accordingly, the 
Board's analysis above would not be any different under old 
or new Diagnostic Code 7816 even if the evidence did show a 
confirmed diagnosis of psoriasis.           

Extraschedular Evaluation

Finally, the Board has considered whether extraschedular 
evaluation is warranted due to severity of the skin disorder.  
Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to 38 C.F.R. 
§ 3.321(b)(1) (2004), an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the schedular criteria.  See Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See VAOPGCPREC 6-96, 61 Fed. Reg. 66, 
749 (1996) (Board may deny extraschedular ratings provided 
that the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact a 
prior holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), 
wherein the Court found that when an extraschedular grant may 
be in order, that issue must be referred, pursuant to 38 
C.F.R. § 3.321, to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance."

The evidence does not suggest that this case presents so 
exceptional or unusual a disability picture due to the 
service-connected skin disorder so as to render a schedular 
rating impractical.  The rating schedule - both before and 
after the amendments effective in 2002 - provide for higher 
disability evaluations, but the veteran has not demonstrated 
the criteria for a higher evaluation.  There is no evidence 
that the disability presented by the veteran's 
dermatophytosis of the feet and hands is such that he 
requires or has required any confinement or hospitalization, 
much less frequent confinement or hospitalization.  Moreover, 
while the evidence indicates that the veteran has had 
recurrent, intermittent dermatological symptoms over the 
years, there is no indication that he actually could not work 
because of eruptions or that his dermatological symptoms were 
so severe and/or constant that treatment took the veteran 
away from seeking, obtaining, or maintaining gainful 
employment.  Rather, the veteran himself reported numerous 
times, as documented in the record, that he was treated 
primarily with topical ointments with generally good results.  

Nor has the veteran himself specifically alleged that he 
cannot engage in gainful employment solely due to the skin 
disorder, which is the only one for which service connection 
is in effect.  In fact, as noted earlier, the veteran has 
other -- and apparently far more significant -- nonservice-
related health concerns due to cardiovascular disorders, and 
the grant of entitlement to nonservice-connected pension is 
based specifically upon evidence of heart problems.  Indeed, 
even as long ago as in 1994, the veteran himself stated that 
he has various health problems (specifically mentioning heart 
disease and hypertension, but not dermatological problems) 
that reportedly preclude or significantly impede his ability 
to perform various tasks that are stressful or involve heavy 
manual labor.  See Office of Personnel Management Civil 
Service Retirement System (CSRS) disability retirement 
application form (not related to Social Security 
Administration disability compensation).  A supervisor's 
statement submitted in connection with the CSRS application 
provides that the veteran worked as a laundry worker, that he 
stopped working at an acceptable level in April 1994, and 
that, due to his numerous absences from work, other employees 
are used on a temporary basis to complete duties (involving 
heavy lifting) for which the veteran otherwise would be 
responsible.  Also pertinent is a private cardiologist's 
letter dated in May 1994, apparently issued to further 
support the CSRS disability retirement application, which 
discusses the veteran's recent coronary bypass surgery.  
Thus, the evidence does not indicate that the service-
connected skin disorder, alone, is so severe or that frequent 
hospitalization or confinement is needed to treat the 
disorder, such that any interference with employment would be 
described as marked.       

In consideration of all of the foregoing, the Board finds 
that the preponderance of the evidence is against the claim.  
As such, the Board does not apply the benefit-of-reasonable 
doubt rule.

III.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notice requirements.  Final 
regulations implementing VCAA were published on August 29, 
2001, and they apply to most claims for benefits received on 
or after November 9, 2000, as well as any claim not decided 
as of that date, as is the case here.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice is to be 
provided before the issuance of the initial unfavorable 
rating decision of the agency of original jurisdiction (AOJ) 
from which the appeal arises.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, with the 
enactment of VCAA, supersedes a decision of the U. S. Court 
of Appeals for the Federal Circuit that invalidated a 
regulation, implementing VCAA, that permitted VA to decide a 
claim sooner than the one-year period within which the 
claimant could respond to a VA request.  Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

First, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In a May 2001 letter, 
the RO advised the veteran of VCAA duties to notify and 
assist, explained VA's and the veteran's respective 
responsibilities in claim development, and asked the veteran 
to provide additional information needed to develop the 
claim, by providing, e.g., completed release forms to enable 
VA to directly obtain relevant private medical records.  The 
Board acknowledges that the May 2001 letter appears to have 
erred inadvertently in discussing the evidentiary 
requirements of a service connection claim, and not an 
increased rating claim, as is the case here.  However, this 
problem was rectified when the RO sent the veteran a second 
letter in May 2001, specifically referring to the 
dermatophytosis increased rating claim, and which 
specifically listed the types of evidence needed to 
substantiate the claim.  Moreover, consistent with the 
Board's April 2001 remand order, this letter explicitly asked 
the veteran to promptly notify VA for observation and 
documentation of a skin flare-up, because the Board had noted 
that the veteran's skin condition apparently becomes active 
intermittently.  In July 2004, the RO sent the veteran a 
third letter, which, again, discussed what the evidence 
requires for a successful resolution of this claim, what 
types of evidence could be submitted, what specific evidence 
is of record, what VA's assistance duties are, and what 
information or evidence the veteran himself must provide.

Thus, through the above three letters, the veteran was 
notified of what evidence is needed for an increased rating 
for dermatophytosis, the veteran's and VA's respective 
responsibilities in claim development, and what additional 
evidence or information is needed to substantiate the claim.  
Notably, there is no evidence of written or oral 
communication from the veteran or his counsel in response to 
the July 2004 letter.  
 
Subsequently, in September 2004, a VA C&P dermatological 
examination was performed.  In October 2004, the RO issued a 
Supplemental Statement of the Case (SSOC), specifically 
discussing the September 2004 C&P examination results, what 
evidence is of record, what regulations are applicable to 
this claim (old and new diagnostic criteria for rating skin 
disorders), and why the claim remains denied.  The SSOC also 
set forth the text of 38 C.F.R. § 3.159 (2004), which, among 
other things, explains that the veteran may submit any 
evidence in his possession that is pertinent to the claim.  
The SSOC was sent to the veteran and his counsel in late 
October 2004.  In early November 2004, the RO also sent a 
copy of the September 2004 C&P examination report to counsel, 
in response to counsel's request.  The RO's November 2004 
letter explicitly advised counsel that additional evidence 
could be submitted within 60 days of the RO's letter.  Again, 
neither the veteran nor his counsel wrote the RO thereafter, 
nor was any additional evidence received.  Thus, as of 
November 2004, veteran and his counsel had full notice of 
VCAA requirements and the unfavorable status of the case, and 
were put on notice that there was yet another opportunity to 
submit favorable evidence or other relevant information (or 
even ask VA for additional claim development assistance), but 
no return communication was received.  The Board finds it 
reasonable to interpret these recent developments to mean 
that the veteran is satisfied with the development of his 
claim and that he desires appellate adjudication as soon as 
practicable.

The Board acknowledges that VCAA notification appears to have 
been accomplished with a combination of a VCAA letter and an 
SSOC, all issued fairly recently, and not with a single pre-
AOJ decision notice.  These concerns constitute, at most, 
technical defects that posed no prejudice to the veteran.  As 
discussed earlier (see Introduction), the claim/procedural 
history related to dermatophytosis is extensive and pre-dates 
the enactment of VCAA in late 2000.  The Board twice denied 
this claim (pre-VCAA, in 1999, and post-VCAA, in 2002) and 
the Court vacated both decisions, ordering readjudication.  
During the course of the appeal process, the Board ordered 
further development before the initial denial of the appeal 
in 1999, as well as after each Court order, to comply with 
various due process requirements and Court directives.  These 
directives have been completed.  Moreover, VA gave the 
veteran an appropriate VCAA notice during the appeal period 
after enactment of the law, and he and his representative had 
ample opportunity during this period to provide relevant 
evidence or to ask VA for assistance in obtaining it, as 
explained above.  

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Court acknowledged in 
Pelegrini at p. 120, that where, as here, the Section 5103(a) 
notice was not mandated at the time of the initial 
unfavorable AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
In this case, he has received adequate notice, as explained 
above, and any technical failure concerning the notice 
resulted in no prejudice to his claim.  The Board interprets 
the Pelegrini decision and discussion therein to mean that 
the intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim.  However, the Pelegrini Court 
recognized that a case-by-case evaluation might be warranted 
at times.  The Board has conducted such an evaluation here 
and has determined that adequate notice was given.  The 
record is not incomplete due to VA action or inaction with 
respect to VCAA notification.  There is no reasonable basis 
to conclude that material evidence is missing and that 
fundamental fairness dictates further development.  All prior 
remand directives, including those from the Court have been 
completed and appropriate C&P examinations were performed.       

As for the duty to assist, the RO obtained relevant records, 
which include VA medical evidence, including VA medical 
examination records.  The veteran was given an opportunity to 
personally provide testimonial evidence related to the skin 
disorder symptoms, and exercised this right before a Veterans 
Law Judge (VLJ) in 1997.  (It is noted that the VLJ who 
presided over the hearing subsequently retired from the 
Board; the veteran was asked in writing in March 2004, 
through his attorney, whether he wishes to have another 
hearing before another member of the Board.  No response was 
received.  Therefore, as specified in the March 2004 letter, 
the Board assumes that he does not want another hearing.)  He 
and his representative submitted written argument during the 
appeal period.  

As noted above, neither the veteran nor his representative 
has responded to any correspondence since the Board's June 
2004 remand with any information concerning additional 
evidence that VA should obtain.  Moreover, nothing in the 
record indicates that the veteran or his counsel had 
previously identified relevant records for which either 
sought VA's assistance in obtaining.  Consequently, nothing 
suggests that VA has failed to assist the claimant consistent 
with VCAA.  

Appropriate medical examinations, including a contemporaneous 
examination in September 2004, were provided.  The veteran's 
attorney argued in March 2004 - four months after he was 
provided with a copy of the examination report and given 60 
days to respond, and nearly two months after he was informed 
of the transfer of the appeal to the Board - that the 
September 2004 examination is inadequate, apparently because 
the examiner did not state if the verruca vulgaris of the 
left palm (for which the veteran was treated in November 
2003) or the veteran's dyshidrosis or tinea pedis were of the 
same etiology as the service-connected dermatophytosis.  As 
all of the veteran's hand and foot skin symptoms have been 
considered in assigning a rating for the service-connected 
skin disability, the Board concludes that any failure of the 
examiner to indicate specifically in the examination report 
whether these elements were or were not of the same etiology 
as the service-connected dermatophytosis would be harmless 
error at most.  Moreover, the Board notes that the examiner 
did specifically indicate that "This [dyshidrosis] is a 
separate condition from tinea pedis."  As for the verruca 
vulgaris, although verrucous papules were noted on the left 
palm, there was no diagnosis involving these papules in the 
September 2004 examination report; hence, no opinion was 
required under the remand instructions.  It is also important 
to note, however, that verruca vulgaris is the former name 
for the common wart, or an epidermal tumor caused by a 
papillomavirus.  See Dorland's Illustrated Medical Dictionary 
1451 (26th ed. 1981).  Dermatophytosis, in contrast, is 
defined as a fungus infection of the skin, or infection 
caused by a dermatophyte, and often used specifically to 
designate tinea pedis.  See Dorland's Illustrated Medical 
Dictionary 362 (26th ed. 1981).  For all these reasons, the 
Board concludes that the remand instructions were materially 
completed, and any minor discrepancies, such as those noted 
by the veteran's attorney in March 2005, are not material 
deficiencies or prejudicial errors warranting yet another 
remand and/or examination.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied its VCAA obligations.  The 
veteran's procedural and due process rights have not been 
abridged.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to establish a claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  The Board 
concludes, therefore, that a decision on the merits at this 
time would not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased disability evaluation for service-connected 
dermatophytosis of the hands and feet, currently evaluated as 
ten (10) percent disabling, is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


